                           Case 20-12814-mkn                         Doc 4   Entered 06/11/20 16:30:39     Page 1 of 1

 Name, Address, Telephone No. & I.D. No.
 Brett A. Axelrod 5859
 1980 Festival Plaza Drive, Suite 700
 Las Vegas, NV 89135
 (702) 262-6899
 5859 NV

                     UNITED STATES BANKRUPTCY COURT
                                           District of Nevada


 In Re
 RED ROSE, INC.
                                                                                          BANKRUPTCY NO.
                                                                                          CHAPTER NO. 11
                                                                              Debtor(s)


                                                DECLARATION RE: ELECTRONIC FILING OF PETITION
                                                 SCHEDULES, STATEMENTS AND PLAN (if applicable)
PART I - DECLARATION OF PETITIONER
         I [We] JEFFREY PEREA and                              , the undersigned debtor(s) hereby declare under penalty of
perjury that the information I have given my attorney and the information provided in the electronically filed petition,
statements, schedules, amendments and plan (if applicable) as indicated above is true and correct. I consent to my
attorney filing my petition, this declaration, statements, schedules and plan (if applicable) as indicated above to the United
States Bankruptcy Court. I understand that this DECLARATION RE: ELECTRONIC FILING is to be filed with the Clerk
once all schedules have been filed electronically but, in no event, no later than 15 days following the date the petition was
electronically filed. I understand that failure to file the signed original of this DECLARATION will cause my case to be
dismissed pursuant to 11 U.S.C. § 707(a)(3) without further notice.
                  If petitioner is an individual whose debts are primarily consumer debts and has chosen to file under
                   chapter 7 or 13. I am aware that I may proceed under chapter 7, 11, 12, or 13 of 11 United States Code,
                   understand the relief available under each such chapter, and choose to proceed under chapter 7 or 13. I
                   request relief in accordance with the chapter specified in this petition.
                  [If petitioner is a corporation or partnership] I declare under penalty of perjury that the information
                   provided in this petition is true and correct, and that I have been authorized to file this petition on behalf of
                   the debtor. The debtor requests relief in accordance with the chapter specified in this petition.
Dated:        June 11, 2020
                                      Signed:         /s/ JEFFREY PEREA
                                                      JEFFREY PEREA/CHIEF RESTRUCTURING
                                                      OFFICER
                                                            (Applicant)
PART II - DECLARATION OF ATTORNEY
        I, the attorney for the petitioner named in the foregoing petition, declare that, I have informed the petitioner that
[he or she] may proceed under chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each such chapter.
Dated:        June 11, 2020

                                      Signed:         /s/ Brett A. Axelrod
                                                      Brett A. Axelrod 5859
                                                         Attorney for Debtor(s)




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
